MEMORANDUM **
Paul Siroky appeals the district court’s order revoking his supervised release and imposing an 8-month sentence. He was originally convicted of delivery of firearms, possession of stolen weapons and attempted export of firearms without a license, in violation of 18 U.S.C. §§ 922(e) and (j) and 924(a) and 22 U.S.C. § 2778(b)(2) and (c).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Siroky has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.